Citation Nr: 0512505	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  02-14 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than September 4, 
2001 for an allowance of aid and attendance benefits for a 
surviving spouse.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1941 to August 
1946.  He died in October 1999.  The appellant is the 
veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal.  


FINDINGS OF FACT

1.  In an August 2000 decision, the RO denied appellant's 
claim for increased DIC pension based upon the need for aid 
and attendance.  The appellant was notified of the decision 
but did not initiate an appeal.  

2.  On September 4, 2001, the RO received the appellant's 
claim for increased DIC pension based upon the need for aid 
and attendance.  

3.  The record contains no statement or communication from 
the appellant at any time prior to September 4, 2001, that 
constitutes a claim for or indicates an intent to apply for 
increased DIC with aid and attendance.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 4, 
2001, for aid and attendance benefits have not been met.  38 
U.S.C.A. §§ 501(a); 5110(d) (West 2002); 38 C.F.R. § 
3.402(c)(1) (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board must consider whether VA's duties to 
notify and assist a claimant in the development of a claim 
have been satisfied.  The law and regulations, published at 
38 U.S.C.A. §§ 5100 et. seq. (West 2002), 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004) define VA's duties to 
assist and notify claimants about information and evidence 
necessary to substantiate a claim.  

The Board notes that the VA General Counsel has held that the 
notice and duty to assist provisions are not applicable to a 
claim, where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004.  The Board also notes that the VA General 
Counsel has held that the notice provisions cited above are 
not applicable to earlier effective date claims, where an 
initial VCAA notice has already been provided.  See 
VAOPGCPREC 8-2003 (holding that "[i]f, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.")  Here, 
both VAOPGCPREC 5-2004 and VAOPGCPREC 8-2003 govern the 
present claim.

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, the question of entitlement to an 
earlier effective is largely based upon review of the 
evidence already of record, i.e. the date a claim was filed 
or evidence was received by the RO.  There is no evidence 
that could be obtained that would have any effect on the 
outcome of this claim.  

Even so, the appellant is not prejudiced by the Board's 
consideration of her earlier effective date claim as VA has 
already met all notice and duty to assist obligations to her 
under the relevant laws and regulations.  In September 2001, 
the appellant filed her claim to reopen entitlement to 
increased DIC based upon the need for aid and attendance.  In 
an October 2001 letter, the RO advised her of the VCAA, as 
well as the criteria to establish Aid and Attendance 
benefits.  She was advised as to what evidence was of record 
and further advised to submit any evidence in support of her 
claim.  Finally, she was advised that the RO would assist her 
in obtaining identified evidence, but it was her ultimate 
responsibility to make sure that records were submitted.  

Additionally, the appellant was notified as to the laws and 
regulations governing effective dates.  She has, by 
information letters, a rating action, a September 2002 
statement of the case, been advised of the evidence 
considered in connection with her earlier effective date 
appeal, and the evidence potentially probative of the claim 
throughout the procedural course of the claims process.  
Moreover, the veteran and her representative have provided 
arguments in support of her appeal, thus curing (or rendering 
harmless) any previous omissions.  Thus, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review of her earlier effective date 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

II.  Background and Analysis

Under the applicable criteria, the effective date of an award 
of pension with aid and attendance to a surviving spouse will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  However, when an award of 
dependency and indemnity compensation (DIC) or pension based 
on an original or reopened claim is effective for a period 
prior to date of receipt of the claim, any additional DIC or 
pension payable to the surviving spouse by reason of need for 
aid and attendance or housebound status shall also be awarded 
for any part of the award's retroactive period for which 
entitlement to the additional benefit is established.  38 
U.S.C.A. §§ 510(a), 5110(d) (West 2002); 38 C.F.R. § 
3.402(c)(1) (2004).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his duly-
authorized representative, or some person acting as next 
friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered as filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155(a).  

In this matter, by way of a January 2000 decision, the RO 
granted entitlement to DIC under the provisions of 38 C.F.R. 
§ 1318.  The award was effective November 1, 1999.  

In July 2000, the appellant claimed entitlement to increased 
DIC based upon the need for aid and attendance.  In August 
2000, the RO denied the claim; finding that the medical 
evidence did not show that the appellant was unable to 
perform the activities of daily living or was in need of aid 
and attendance.  A letter dated August 16, 2000 advised the 
appellant of the decision and of her appellate rights.  

On September 4, 2001, the RO received a VA Form 21-4138, 
Statement in Support of Claim, in which the appellant again 
sought increased pension based upon aid and attendance.  The 
statement is dated July 16, 2001.  

In a statement dated August 29, 2001, the appellant's 
physician certified that the appellant had disabling 
claudication with night rest pain.  She was scheduled for 
revascularization of both legs.  The physician certified that 
she was unable to prepare meals for herself and required 
assistance getting from her wheelchair to the toilet.  She 
could only leave her home with assistance.  

In this matter, the appellant did not initiate a timely 
appeal of the August 2000 decision that denied entitlement to 
increased DIC compensation based upon the need for aid and 
attendance.  As such, the decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2004).  
Prior to the receipt of her reopened claim on September 4, 
2001, there is no other letter or communication that could be 
construed as a claim for aid and attendance benefits.  
Although, the claim is dated July 16, 2001, it was not date 
stamped by the RO as being received until September 4, 2001.  
Concerning this, the Board notes that there is a presumption 
of regularity in the law that supports "the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties".  Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1991).  

Because the appellant had been receiving pension benefits for 
a surviving spouse since November 1999 and as a result of the 
January 2000 RO decision, the award of aid and attendance 
benefits was not made concurrently with an award of pension 
and therefore may not be awarded retroactively with "any 
part of [a pension] award's retroactive period."  38 C.F.R. 
§ 3.402(c)(1) (2004).  Finally, there is no contention and no 
competent evidence that shows the appellant to have been 
maintained in "hospital, institutional or domiciliary care 
at Department of Veterans Affairs expense", and therefore 
the "[d]ate of departure" from such institutional care 
cannot serve as the effective date.  38 C.F.R. § 3.402(c)(2) 
(2004)

Accordingly, the Board concludes that the date that the RO 
received the claim for special monthly pension benefits, in 
this matter, September 4, 2001, is the appropriate date for 
the award of aid and attendance benefits in this case under 
the rule that the date assigned shall be "[d]ate of receipt 
of claim or date entitlement arose whichever is later."  38 
C.F.R. § 3.402(c)(1) (2004).  There is no basis for 
entitlement to a date earlier than September 4, 2001, for the 
award of aid and attendance benefits in this case.  38 
U.S.C.A. §§ 501(a); 5110(d) (West 2002); 38 C.F.R. § 
3.402(c)(1) (2004).

ORDER

An effective date earlier than September 4, 2001, for the 
award of aid and attendance benefits is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


